 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11    NALY PHOTHISANE,                                       Case No. 2:18-cv-00735-TLN-CMK
12                        Plaintiff,                         ORDER GRANTING STIPULATION
                                                             FOR ENTRY OF DISMISSAL OF
13             v.                                            ACTION WITH PREJUDICE
                                                             PURSUANT TO FRCP 41(a)(1)(A)(ii)
14    COSTCO WHOLESALE CORPORATION, and
      DOES 1 THROUGH 10, INCLUSIVE,
15
                          Defendants.
16
                                                             Complaint Filed: February 23, 2018
17

18            The Court, having read and considered the Stipulation for Entry of Dismissal of Action With

19   Prejudice Pursuant to FRCP 41(a)(1)(A)(ii) (“Stipulation”) filed by Plaintiff Naly Phothisane and

20   Defendant Costco Wholesale Corporation, and for good cause appearing, hereby approved the

21   Stipulation and orders as follows:

22            IT IS SO ORDERED

23

24
     Dated: October 24, 2018
25                                                The Hon. Troy L. Nunley
                                                  United States District Judge
26

27

28
                                                        1
              ORDER GRANTING STIPULATION FOR ENTRY OF DISMISSAL OF ACTION WITH PREJUDICE
     51590933v.1
